Citation Nr: 1028475	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 
1953.  The Veteran died in March 2005 and the appellant in this 
matter is his surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2005 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Montgomery, Alabama, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Prior to the Veteran's death, service connection was in effect 
for subtotal gastrectomy, severe, at a rating of 60 percent, and 
esophageal achalasia at a rating of 80 percent, and he was also 
in receipt of a total disability rating for compensation based on 
individual unemployability.  The death certificate listed 
advanced dementia as the immediate cause of the Veteran's death; 
however, coronary artery disease was listed as a significant 
condition contributing to the Veteran's death, and a VA March 
2005 death note lists the suspected cause of death as 
cardiopulmonary arrest.  Importantly, the Veteran's 
representative contended in his July 2010 presentation to the 
Board that there was a link between "stress" associated with 
the Veteran's service connected disability and the coronary 
artery disease which contributed to the Veteran's death.  In 
support of this assertion, the Veteran's representative noted 
that a March 2000 examination resulted in a diagnosis of 
depression and listed multiple health problems as stressor.  
Review of the record does reveal a March 2000 VA clinical report 
that revealed a diagnosis of depression with a notation that 
stressors during the previous year included multiple health 
problems.  

Moreover, a review of the claims file indeed shows that the 
Veteran had surgery in 1954 after peptic ulcers ruptured in the 
Veteran's stomach.  Since that time, the Veteran had his gall 
bladder removed in 1978 and his bowel duct was re-routed in 1980.  
A June 2000 VA examination notes a history of another stomach 
surgery in 1985 at which time half of his stomach was removed.  A 
feeding tube was placed in 1994, but the location had to be 
changed in 1998.  In 1997, esophageal strictures were diagnosed 
and he had to return for one year approximately every one to two 
weeks for dilation.  

The appellant's representative requested that a review of the 
claims file be undertaken by a VA physician to determine if the 
Veteran's coronary artery disease was caused by stress resulting 
from having to cope with service-connected disability, and 
whether such stress "played a part in the Veteran's death."  
Given this request, the severity of service connected disability 
as represented by the level of compensation in effect at the time 
of the Veteran's death, and the indentified March 2000 VA 
clinical report, the requested opinion is necessary in this case 
in order to comply with the duty to assist provisions of the 
VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims files are to be 
afforded to an appropriate VA examiner to 
render an opinion as to the degree to 
which, if any, stress associated with the 
Veteran's service connected disabilities 
materially contributed to the Veteran's 
coronary artery disease and, ultimately, 
the cause of the Veteran's death.  A 
complete rationale for all opinions must be 
provided.  The report prepared must be 
typed.

2.  Following the above, the record should 
be reviewed and the claims readjudicated.  
If this readjudication does not result in a 
complete grant of all benefits sought by 
the appellant, the appellant and her 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


